UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1271


ALBA NADINA IGLESIAS-ORELLANA; L.F.Z.I.; X.N.Z.I.,

                    Petitioners,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: September 18, 2019                               Decided: September 25, 2019


Before WYNN, DIAZ, and QUATTLEBAUM, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Devon R. Senges, DUMMIT FRADIN, Greensboro, North Carolina, for Petitioner.
Joseph H. Hunt, Assistant Attorney General, Jessica A. Dawgert, Senior Litigation
Counsel, Allison Frayer, Trial Attorney, Office of Immigration Litigation, Civil Division,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alba Nadina Iglesias-Orellana and her minor children, all natives and citizens of

Honduras, petition for review of an order of the Board of Immigration Appeals (Board)

dismissing their appeal from the Immigration Judge’s decision denying Iglesias-Orellana’s

application for asylum and withholding of removal.                  We have considered

Iglesias-Orellana’s claims after thoroughly reviewing the record and conclude that the

record evidence does not compel a ruling contrary to any of the agency’s factual findings,

see 8 U.S.C. § 1252(b)(4)(B) (2012), and that substantial evidence supports the Board’s

decision, see INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).

       Accordingly, we deny the petition for review for the reasons stated by the Board.

See In re Iglesias-Orellana (B.I.A. Feb. 13, 2019). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                       PETITION DENIED




                                             2